Citation Nr: 0629551	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  03-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound to the left hand, Muscle Group IX, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1969.  
His DD Form 214 shows that he also had 3 months and 13 days 
of "other service" prior to July 29, 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.  By that 
decision, the RO denied the veteran's claims for ratings in 
excess of 30 and 10 percent, respectively, for post-traumatic 
stress disorder (PTSD) and for residuals of a shell fragment 
wound to the left hand.

This case was previously before the Board in November 2004.  
At that time, the Board granted an increased rating, to 50 
percent, for PTSD.  The matter of the veteran's entitlement 
to an increased rating for residuals of the shell fragment 
wound to the left hand was remanded for additional 
development.

For the reasons set forth below, the veteran's left hand 
claim is again being REMANDED.  VA will notify the veteran if 
further action is required on his part.


REMAND

When the veteran's left hand claim was remanded in November 
2004, the Board requested, among other things, that the 
veteran be scheduled for a VA examination for purposes of 
ascertaining the nature and severity of the service-connected 
disability.  The examiner was to indicate, in part, whether 
the veteran had any neurological impairment associated with 
the disability.  The examiner was also to report the range of 
motion in the veteran's left wrist and digits; to offer an 
opinion as to whether the veteran exhibited symptoms such as 
pain or weakened movement; and, if feasible, to express the 
functional loss due to such symptoms in terms of additional 
loss in range of motion.  The examiner was to further 
indicate whether pain or weakness significantly limited 
functional ability during flare-ups, or when the hand was 
used repeatedly over time, and whether the veteran had lost 
the use of his left hand.

Unfortunately, the requested development has not been 
completed.  The veteran was afforded a new VA examination in 
July 2005.  However, the examiner did not report the range of 
motion in the veteran's left wrist.  Similarly, the range of 
motion in the left index finger was not fully described in 
terms contemplated by the rating schedule (i.e., there was no 
clear description as to the gap, if any, between the 
fingertip and the proximal transverse crease of the palm with 
the finger flexed to the extent possible).  See, e.g., 
38 C.F.R. § 4.71a, Diagnostic Code 5229 (2006).  Further, 
although the examiner noted that the veteran complained of 
flare-ups of pain, and had decreased strength of grasp, no 
effort was made to express those symptoms in terms of loss in 
range of motion.  Neither was any opinion provided as to 
whether the veteran had lost the use of his hand.  And while 
the examiner indicated that the veteran had apparent 
neurological impairment of the hand, in terms of some 
blunting of epicritic sensation along portions of the thumb 
and index finger, no information was provided as to the 
specific nerve, or nerves, affected.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2006).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the veteran to indicate whether he 
has received any additional VA treatment for 
his left hand disability since the time that 
records of such treatment were last procured 
in July and August 2005.  Ask him to also 
indicate whether there are any records of 
private treatment that he would like to be 
considered and, if so, to provide releases 
for such records.  If the veteran adequately 
identifies relevant new or additional 
evidence, and provides appropriate releases, 
where necessary, assist him in obtaining the 
evidence identified following the procedures 
set forth in 38 C.F.R. § 3.159.  Any 
additional evidence obtained should be 
associated with the claims file.
 
2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his left 
hand.  The examiner should review the 
veteran's claims file, and should indicate 
in the report of the examination that the 
claims file has been reviewed.  After 
examining the veteran, and conducting any 
testing deemed necessary, the examiner 
should fully describe any and all functional 
deficits associated with the service-
connected disability of the veteran's left 
hand.  The final report should include the 
following:

a.  The examiner should record the 
range of motion in the veteran's left 
wrist, in terms of dorsiflexion and 
palmar flexion, and should also 
record the range of motion in each of 
the fingers of the veteran's left 
hand, to include information as to 
how close (in terms of inches and/or 
centimeters) he can come to flexing 
the tips of each of his digits to the 
median transverse fold of his palm; 
how close he can come to touching the 
thumb pad to the fingers, with the 
thumb attempting to oppose the 
fingers; and the extent, if any, to 
which extension of the index and long 
fingers is limited (in terms of 
degrees).  If there is clinical 
evidence of pain on any motion in the 
wrist or any of the affected digits, 
the examiner should indicate the 
point at which pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups 
(including flare-ups due to cold 
weather), and should portray these 
factors in terms of additional loss 
in range of motion (beyond that which 
is demonstrated clinically).  If the 
examiner cannot provide such an 
opinion, he or she should indicate 
why not.  If any deficits of the 
wrist are identified, the examiner 
should offer an opinion as to whether 
it is at least as likely as not 
(i.e., whether it is 50 percent or 
more probable) that such deficits are 
attributable to the service-connected 
disability of the left hand.

b.  The examiner should also indicate 
whether the veteran has any current 
neurological impairment associated 
with the service-connected left hand 
disability, and should identify the 
specific nerve, or nerves, involved 
in causing the decreased sensation 
noted on prior examinations in July 
2001 and July 2005.  For each 
affected nerve, the examiner should 
indicate whether the impairment is in 
the nature of a neuritis, a 
neuralgia, and/or paralysis.  If 
paralysis of any nerve is identified, 
the examiner should indicate whether 
the paralysis is complete or 
incomplete and, if it is incomplete, 
whether the incomplete paralysis is 
best characterized as mild, moderate, 
moderately severe, or severe.  The 
examiner should specifically indicate 
whether any noted nerve impairment 
causes any manifestations entirely 
separate and distinct from those 
occasioned by the muscle injury to 
the left hand and, if so, should 
identify the disabling manifestations 
attributable to nerve injury alone.

c.  Finally, the examiner should 
offer an opinion as to whether the 
veteran has lost the use of his left 
hand as a result of service-connected 
disability.  That is to say, the 
examiner should indicate whether 
service-connected functional 
impairments have caused the veteran 
to lose the use of his hand such that 
he would be equally well served (in 
terms of grasping, manipulation, 
etc.) by an amputation stump with use 
of a suitable prosthetic appliance.  
See 38 C.F.R. § 3.350(a)(2).

A complete rationale for all opinions should 
be provided.

3.  Thereafter, take adjudicatory action on 
the veteran's claim.  In so doing, consider 
both the current and former criteria for 
evaluating limitation of motion of the 
fingers (amended August 26, 2002).  Also 
consider the specific nerves that are 
medically identified as being affected, and 
all appropriate neurological diagnostic 
codes.  If the benefit sought remains 
denied, furnish a supplemental statement of 
the case (SSOC) to the veteran and his 
representative.  The SSOC should contain, 
among other things, a citation to, and 
summary of, 38 C.F.R. § 4.71a, Diagnostic 
Code 5125; 38 C.F.R. § 3.350(a)(2); the 
criteria in effect prior to August 26, 2002 
for evaluating limitation of motion of the 
fingers; and any additional diagnostic codes 
in 38 C.F.R. § 4.124a deemed applicable.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).


